 

Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of April 17, 2012, by and among Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, as the arranger and administrative agent (the
"Agent") for the Lenders (as defined in the Credit Agreement referred to below),
the Lenders party hereto, WABASH NATIONAL CORPORATION, a Delaware corporation
("Wabash"), certain Subsidiaries of Wabash designated on the signature pages
hereto as borrowers (together with Wabash, such Subsidiaries are collectively
referred as the "Borrowers") and certain Subsidiaries of Wabash designated on
the signature pages hereto as guarantors.

 

WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of June 28, 2011 (as amended, restated, modified or
supplemented from time to time, the "Credit Agreement"); and

 

WHEREAS, Borrowers have notified Agent that Wabash intends to issue up to
$150,000,000 principal amount of Convertible Senior Notes due 2018 and, in
connection therewith, Borrowers have requested that Lenders agree to amend the
Credit Agreement in certain respects as set forth herein, and Lenders have
agreed to the foregoing, on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.                  Defined Terms. Unless otherwise defined herein, capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Credit Agreement.

 

2.                  Amendments to Credit Agreement. In reliance upon the
representations and warranties of Borrowers set forth in Section 6 below, and
subject to the satisfaction of the conditions to effectiveness set forth in
Section 5 below, the Credit Agreement is hereby amended as follows:

 

(a)                Section 2.4(e)(v) of the Credit Agreement is hereby amended
to (i) delete the word "and" at the end of clause (C) thereof and (ii) insert
the following at the end of clause (D) thereof and before the phrase ",
Borrowers shall prepay":

 

(E) the issuance of Permitted Stock of Administrative Borrower in connection
with the issuance, conversion, exercise, redemption, acceleration, settlement or
refinancing of any Permitted Convertible Notes, Permitted Warrants or Permitted
Bond Hedges, or to finance all or any part of the Closing Date Acquisition

 

 



 

(b)               The last sentence of Section 4.1(b) of the Credit Agreement is
hereby amended and restated in its entirety, as follows:

 

Other than as provided in the Permitted Convertible Notes Documents, Borrower is
not subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its capital Stock or any security
convertible into or exchangeable for any of its capital Stock.

 

(c)                A new Section 5.20 is hereby inserted into the Credit
Agreement, as follows:

 

Section 5.20 Permitted Convertible Notes Proceeds Account.

 

Promptly place all of the cash proceeds of the issuance of the Permitted
Convertible Notes into a Permitted Convertible Notes Proceeds Account, and
maintain all such amounts in such Permitted Convertible Notes Proceeds Account
until either (a) such amounts are used to consummate the Closing Date
Acquisition contemplated by the Closing Date Acquisition Agreement or (b) if the
Closing Date Acquisition Agreement terminates, such amounts are used for other
purposes not prohibited under this Agreement, it being understood and agreed
that if the Closing Date Acquisition Agreement terminates, the requirement to
maintain the Permitted Convertible Notes Proceeds Account shall terminate.

 

(d)               Section 6.7(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

 

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or any of its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, or (C) the Permitted Convertible Notes, the Permitted Bond Hedges or
the Permitted Warrants, which are addressed in Section 6.7(a)(ii),

 

 



 

(ii) optionally or mandatorily pay, prepay, redeem, defease, purchase or
otherwise acquire any or all of the Permitted Convertible Notes, the Permitted
Bond Hedges or the Permitted Warrants, except that (A) if the Closing Date
Acquisition Agreement terminates, the optional redemption for cash by
Administrative Borrower on or before August 31, 2012 of all of the Permitted
Convertible Notes, to the extent permitted by, and in compliance with the terms
of, the Permitted Convertible Notes Documents, (B) the optional redemption or
purchase for cash by Administrative Borrower of some or all of the Permitted
Convertible Notes (other than as provided in clause (A) above) to the extent
permitted by, and in compliance with the terms of, the Permitted Convertible
Notes Documents, (C) payment of cash by Administrative Borrower in respect of
the termination or settlement of a Permitted Bond Hedge or the purchase of a
Permitted Bond Hedge, (D) payment of cash in respect of the conversion of the
Permitted Convertible Notes by holders of some or all thereof to the extent
permitted by, and in compliance with the terms of, the Permitted Convertible
Notes Documents, (E) payment of cash in respect of the termination or settlement
of any Permitted Warrant, (F) payment of cash by Administrative Borrower upon
the maturity pursuant to their terms of the Permitted Convertible Notes, in
compliance with the terms of the Permitted Convertible Notes Documents, (G) the
optional redemption or purchase for (or with the proceeds from the issuance of)
Permitted Stock by Administrative Borrower of some or all of the Permitted
Convertible Notes, (H) payment of Permitted Stock in respect of the conversion
of the Permitted Convertible Notes by holders of some or all thereof to the
extent permitted by, and in compliance with the terms of, the Permitted
Convertible Notes Documents, and (I) delivery of Permitted Stock in respect of
the termination or settlement of a Permitted Warrant, in each case described in
clauses (A) through (F) above, so long as immediately after making the
applicable payment (1) no Default or Event of Default is in existence or would
be caused thereby, provided, that such payment shall not be prohibited under
this clause (1) to the extent such payment is funded with the proceeds of the
issuance by Administrative Borrower of Permitted Stock, by an additional
contribution to the equity of Administrative Borrower by existing holders of
Permitted Stock of Administrative Borrower or with the proceeds of Refinancing
Indebtedness and (2) Excess Availability is at least $25,000,000; or

 

(iii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, excluding
any payment expressly permitted under subclause (ii)(E) or subclause (ii)(I)
above, or

 

(e)                Section 6.7(b)(i) of the Credit Agreement is hereby amended
and restated in its entirety, as follows:

 

(i) except in connection with Refinancing Indebtedness permitted by Section 6.1,
any agreement, instrument, document, indenture, or other writing evidencing or
concerning Permitted Indebtedness other than (A) the Obligations in accordance
with this Agreement, (B) Permitted Intercompany Advances, (C) Indebtedness
permitted under clauses (c), (h), (j), (k) and (o) of the definition of
Permitted Indebtedness and (D) Indebtedness under the Permitted Convertible
Notes Documents, except that, unless consented to by Required Lenders (which
consent shall not be unreasonably delayed or withheld), no such amendments,
modifications and changes of the Permitted Convertible Notes Documents shall
(A) shorten the maturity of, increase the rate or shorten the time of payment of
interest on, increase the amount or shorten the time of payment of any principal
or premium payable under (whether at maturity, at a date fixed for prepayment or
by acceleration or otherwise), or increase the amount of, or accelerate the time
of payment of, any fees payable under, the Permitted Convertible Notes
Documents, (B) modify the method of calculating the amount payable upon the
optional or mandatory redemption of, or the conversion of, the Permitted
Convertible Notes, which modification has the effect of increasing the amount
payable in connection therewith, (C) modify the existing affirmative covenants,
negative covenants or events of default or remedies contained in, or add any new
affirmative covenants, negative covenants or events of default or remedies to,
any of the Permitted Convertible Notes Documents, which modification has the
effect of subjecting Administrative Borrower or any of its Subsidiaries to any
more onerous or restrictive provisions than those contained in the Permitted
Convertible Notes Documents as they exist on the date hereof or (D) otherwise
modify the Permitted Convertible Notes Documents in a manner that adversely
affects the interests of Agent and the Lenders in any material respect,

 

 



 

(f)                Section 6.9 of the Credit Agreement is hereby amended and
restated in its entirety, as follows:

 

6.9 Restricted Junior Payments.

 

Make any Restricted Junior Payment; provided, however, that, so long as it is
permitted by law, and so long as (except as may be otherwise provided in clause
(e) or (f) below) no Default or Event of Default shall have occurred and be
continuing or would result therefrom,

 

(a) Administrative Borrower may make distributions to former employees,
officers, or directors of any Borrower (or any spouses, ex-spouses, or estates
of any of the foregoing), solely in the form of forgiveness of Indebtedness of
such Persons owing to Administrative Borrower on account of repurchases of the
Stock of Administrative Borrower held by such Persons; provided that such
Indebtedness was incurred by such Persons solely to acquire Stock of
Administrative Borrower,

 

(b) Administrative Borrower may make distributions to former employees,
officers, or directors of Administrative Borrower (or any spouses, ex-spouses,
or estates of any of the foregoing) on account of redemptions of Stock of
Administrative Borrower held by such Persons, provided, however, that the
aggregate amount of such redemptions made by Administrative Borrower plus the
amount of Indebtedness outstanding under clause (l) of the definition of
Permitted Indebtedness, does not exceed $1,000,000 in the aggregate in any
fiscal year or $2,500,000 in the aggregate during the term of this Agreement,

 

(c) Administrative Borrower may make distributions in respect of its Stock
(other than Stock consisting of the Permitted Convertible Notes, and, for the
avoidance of doubt, the Permitted Warrants or the Permitted Bond Hedges), or
purchase, redeem, or otherwise acquire or retire for value any of its Stock
(other than Stock consisting of the Permitted Convertible Notes, and, for the
avoidance of doubt, the Permitted Warrants or the Permitted Bond Hedges), so
long as both prior to, and immediately after giving effect to, the making of
such Restricted Junior Payment, Excess Availability is not less than
$35,000,000,

 

 



 

(d) Administrative Borrower may make Restricted Junior Payments consisting of
repurchases of Stock (other than Stock consisting of the Permitted Convertible
Notes, and, for the avoidance of doubt, the Permitted Warrants or the Permitted
Bond Hedges) deemed to occur upon the non-cash exercise of stock options and
warrants,

 

(e) whether or not a Default or Event of Default shall have occurred and be
continuing or would result therefrom, Administrative Borrower may make
Restricted Junior Payments consisting of regularly scheduled cash payments of
interest in respect of the Permitted Convertible Notes, and

 

(f) Administrative Borrower may make Restricted Junior Payments consisting of
(i) if the Closing Date Acquisition Agreement terminates, the optional
redemption for cash on or before August 31, 2012 of all of the Permitted
Convertible Notes to the extent permitted by, and in compliance with the terms
of, the Permitted Convertible Notes Documents, (ii) the optional redemption or
purchase for cash of some or all of the Permitted Convertible Notes (other than
as provided in clause (i) above) to the extent permitted by, and in compliance
with the terms of, the Permitted Convertible Notes Documents, (iii) payment of
cash in respect of the termination or settlement of a Permitted Bond Hedge or
the purchase of a Permitted Bond Hedge, (iv) payment of cash in respect of the
conversion of the Permitted Convertible Notes by holders of some or all thereof
to the extent permitted by, and in compliance with the terms of, the Permitted
Convertible Notes Documents, (v) payment of cash in respect of the termination
or settlement of any Permitted Warrant, (vi) payment of cash by Administrative
Borrower upon the maturity pursuant to their terms of the Permitted Convertible
Notes, in compliance with the terms of the Permitted Convertible Note Documents,
(vii) the optional redemption or purchase for (or with the proceeds from the
issuance of) Permitted Stock by Administrative Borrower of some or all of the
Permitted Convertible Notes, (viii) payment of Permitted Stock in respect of the
conversion of the Permitted Convertible Notes by holders of some or all thereof
to the extent permitted by, and in compliance with the terms of, the Permitted
Convertible Notes Documents, and (ix) delivery of Permitted Stock in respect of
the termination or settlement of a Permitted Warrant, in each case described in
clauses (i) through (vi) above, so long as immediately after making such
payment, (A) no Default or Event of Default is in existence or would be caused
thereby, provided, that such payment shall not be prohibited under this clause
(A) to the extent such payment is funded with the proceeds of the issuance by
Administrative Borrower of Permitted Stock, by an additional contribution to the
equity of Administrative Borrower by existing holders of Permitted Stock of
Administrative Borrower or with the proceeds of Refinancing Indebtedness, and
(B) Excess Availability is at least $25,000,000.

 

 



 

(g)               Section 6.14 of the Credit Agreement is hereby amended and
restated in its entirety, as follows:

 

6.14 Limitation on Issuance of Stock.

 

Issue or sell or enter into any agreement or arrangement for the issuance and
sale of any of its Stock, other than (a) the issuance or sale of common stock or
Permitted Preferred Stock by Borrowers, (b) the issuance of Permitted
Convertible Notes, (c) the issuance of Permitted Warrants and Permitted Bond
Hedges, or (d) the issuance by Administrative Borrower of Permitted Stock in
connection with the issuance, conversion, exercise, redemption, purchase,
acceleration, termination or settlement of Permitted Convertible Notes,
Permitted Warrants or Permitted Bond Hedges.

 

(h)               Section 8.2(a)(i) of the Credit Agreement is hereby amended by
deleting therefrom the phrase " or 5.19 of this Agreement," and inserting in its
place the phrase ", 5.19, or 5.20 of this Agreement,".

 

(i)                 Section 8.7 of the Credit Agreement is hereby amended and
restated in its entirety, as follows:

 

8.7 If there is (a) a default under or breach of the Permitted Convertible
Notes, the Permitted Convertible Note Indenture or any other Permitted
Convertible Notes Document, in each case after expiration of any applicable cure
or grace period (and to the extent not waived pursuant to the terms thereof) or
(b) a default in one or more agreements to which a Loan Party or any of its
Subsidiaries is a party with one or more third Persons relative to a Loan
Party's or any of its Subsidiaries' Indebtedness involving an aggregate amount
of $10,000,000 or more, and, in the case of this clause (b), such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party's or its Subsidiary's obligations.

 

(j)                 Schedule 1.1 of the Credit Agreement is hereby amended by
inserting therein the following new definitions, in appropriate alphabetical
order:

 

"Closing Date Acquisition" means the Acquisition by Administrative Borrower
and/or one or more of its Subsidiaries of all of the issued and outstanding
equity interests of Walker Group Holdings LLC and its Subsidiaries pursuant to
the terms of the Closing Date Acquisition Agreement.

 

"Closing Date Acquisition Agreement" means the Purchase and Sale Agreement dated
as of March 26, 2012, by and among Administrative Borrower, Walker Group
Holdings LLC and Walker Group Resources LLC, including all amendments thereto
and modifications thereof which are not materially adverse to the interests of
Agent and the Lenders.

 

 



 

"Permitted Bond Hedges" means any call options or capped call options
referencing Administrative Borrower's common stock purchased by Administrative
Borrower substantially concurrently with the issuance of Permitted Convertible
Notes in order to hedge Administrative Borrower's obligations in respect of such
Permitted Convertible Notes.

 

"Permitted Convertible Notes" means the Convertible Senior Notes to be issued by
Administrative Borrower on or before July 31, 2012 under and pursuant to the
Permitted Convertible Notes Indenture, on terms consistent with those contained
in Schedule T attached hereto or otherwise reasonably acceptable to Agent
(provided, that to the extent any new or amended terms are materially adverse to
the interests of Agent and Lenders, such terms must be reasonably acceptable to
Required Lenders), and shall include any convertible notes or other
equity-linked securities which evidence Refinancing Indebtedness.

 

"Permitted Convertible Notes Documents" means, collectively, the Permitted
Convertible Notes, the Permitted Convertible Notes Indenture, and all other
agreements, instruments and documents delivered in connection therewith, in each
case as amended in a manner permitted under this Agreement.

 

"Permitted Convertible Notes Indenture" means the indenture pursuant to which
the Permitted Convertible Notes are to be issued, substantially in the form, and
having terms in all material respects, consistent with the form of indenture
filed by Administrative Borrower with the SEC on March 29, 2011, as supplemented
by a supplemental indenture having terms consistent in all material respects
with the terms contained in Schedule T attached hereto, or otherwise reasonably
acceptable to Agent (provided, that to the extent any new or amended terms are
materially adverse to the interests of Agent and Lenders, such terms must be
reasonably acceptable to Required Lenders), and shall include any new,
supplemental or replacement indenture issued in connection with any Permitted
Convertible Notes.

 

"Permitted Convertible Notes Proceeds Account" means a segregated funds deposit
account at a bank acceptable to Administrative Borrower.

 

"Permitted Stock" means common stock or Permitted Preferred Stock of
Administrative Borrower, or Permitted Convertible Notes issued by Administrative
Borrower which evidence Refinancing Indebtedness.

 

"Permitted Warrants" means any call options in respect of Administrative
Borrower's common stock that are sold by Administrative Borrower concurrently
with the issuance of Permitted Convertible Notes.

 

 



 

(k)               The definition of the term "Permitted Indebtedness" contained
in Schedule 1.1 to the Credit Agreement is hereby amended by (i) deleting the
word "and" at the end of clause (o) thereof, (ii) amending and restating clause
(p) thereof in its entirety, and (iii) adding new clauses (q) and (r), all as
follows:

 

(p) Indebtedness of Administrative Borrower under the Permitted Convertible
Notes in an aggregate principal amount not to exceed $150,000,000 and any
Refinancing Indebtedness in respect of such Indebtedness,

 

(q) Indebtedness of Administrative Borrower in respect of any Permitted Warrants
and any Permitted Bond Hedges, and

 

(r) Indebtedness not otherwise permitted pursuant to clauses (a) through (q)
above that is incurred by the Loan Parties in an aggregate principal amount not
to exceed $20,000,000 at any one time.

 

(l)                 The definition of the term "Permitted Investments" contained
in Schedule 1.1 to the Credit Agreement is hereby amended by (i) deleting the
word "and" at the end of clause (r) thereof, (ii) amending and restating clause
(s) thereof in its entirety and (iii) adding new clauses (t) and (u), all as
follows:

 

(s) Investments by Administrative Borrower consisting of Permitted Bond Hedges,

 

(t) the Investment by Administrative Borrower of the net cash proceeds of the
Permitted Convertible Notes in the Permitted Convertible Notes Proceeds Account,
until such amounts are used as provided in Section 5.20, and

 

(u) Investments by Administrative Borrower resulting from the redemption,
purchase or other acquisition of Stock permitted under any of Sections 6.9(b),
(c), (d) or (f).

 

(m)             The definition of the term "Refinancing Indebtedness" contained
in Schedule 1.1 to the Credit Agreement is hereby amended by (i) in clause (a),
inserting after the phrase "premiums paid thereon" in the third line thereof the
phrase "(including without limitation, in the case of the redemption, conversion
or purchase of Permitted Convertible Notes, any amounts required to satisfy in
full any payment obligations of the Administrative Borrower in connection
therewith)", (ii) deleting the word "and" at the end of clause (c) thereof and
(iii) inserting the following at the end of clause (d) thereof, immediately
before the period:

 

, and

 

 



 

(e) in the case of the Refinancing Indebtedness relating to Indebtedness under
the Permitted Convertible Notes Documents, the terms of the agreements
evidencing such Refinancing Indebtedness ("New Documents") shall not, without
the consent of Required Lenders (which consent shall not be unreasonably delayed
or withheld), (i) shorten the maturity of, or the time of payment of interest
on, principal of, or premium payable under (whether at maturity, at a date fixed
for prepayment or by acceleration or otherwise), the Indebtedness under the
original Permitted Convertible Notes Documents (the "Original Documents"),
(ii) bear an interest rate that exceeds 7.50% per annum, (iii) include fees and
charges that are in excess of the amounts and/or percentages of such fees and
charges that are generally being charged at such time in issuances of similar
Indebtedness, (iv) modify the method of calculating the amount payable upon the
optional or mandatory redemption of, or the conversion of, the New Documents
from the method contained in the Original Documents, if such modification would
materially increase the amount payable in connection therewith, (v) modify the
existing affirmative covenants, negative covenants or events of default or
remedies contained in the Original Documents, or add to the New Documents any
new affirmative covenants, negative covenants or events of default or remedies
that are not included in the Original Documents, in any case if such
modification or addition is materially more onerous to, or restrictive on,
Administrative Borrower or any of its Subsidiaries than the similar provisions
of the Original Documents, and (vi) contain other provisions that adversely
affect the interests of Agent and the Lenders in any material respect.

 

(n)               The definition of the term "Restricted Junior Payment"
contained in Schedule 1.1 to the Credit Agreement is hereby amended and restated
in its entirety, as follows:

 

"Restricted Junior Payment" means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Administrative
Borrower (including any payment in connection with any merger or consolidation
involving Administrative Borrower) (other than dividends or distributions
payable in Stock (other than Prohibited Preferred Stock) issued by
Administrative Borrower), or (b) purchase, redeem, or otherwise acquire or
retire for value (including in connection with any merger or consolidation
involving Administrative Borrower) any Stock issued by Administrative Borrower.

 

(o)               A new Schedule T is hereby added to the Credit Agreement in
form attached hereto as Schedule T.

 

3.                  Continuing Effect. Except as expressly set forth in Section
2 of this Amendment, nothing in this Amendment shall constitute a modification
or alteration of the terms, conditions or covenants of the Credit Agreement or
any other Loan Document, or a waiver of any other terms or provisions thereof,
and the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

 

4.                  Reaffirmation and Confirmation. Each Borrower hereby
ratifies, affirms, acknowledges and agrees that the Credit Agreement and the
other Loan Documents to which it is a party represent the valid, enforceable and
collectible obligations of such Borrower, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Credit Agreement or any other Loan Document. Each
Borrower hereby agrees that this Amendment in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. The
Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by each Borrower in all respects.

 

 



 

5.                  Conditions to Effectiveness. This Amendment shall become
effective upon the satisfaction of each of the following conditions precedent:

 

(a)                Agent shall have received a copy of this Amendment executed
and delivered by Agent, the Lenders and the Loan Parties (with eight (8)
original copies of this Amendment to follow within two (2) Business Days after
the date hereof);

 

(b)               Agent shall have received evidence of the organizational
authority of each Borrower to execute, deliver and perform its obligations under
this Amendment, together with (i) a copy of such Borrower's organizational
documents certified as complete by an officer of such Borrower and (ii) a copy
of a good standing certificate for such Borrower in its state of organization,
certified as of a recent date by the appropriate secretary of state; and

 

(c)                no Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.

 

6.                  Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, each Borrower hereby represents and
warrants to Agent and Lenders that:

 

(a)                after giving effect to this Amendment, all representations
and warranties contained in the Loan Documents to which such Borrower is a party
are true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such earlier date);

 

(b)               no Default or Event of Default has occurred and is continuing
or will exist after this Amendment becomes effective; and

 

(c)                this Amendment and the Loan Documents, as amended hereby,
constitute legal, valid and binding obligations of such Borrower and are
enforceable against such Borrower in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors' rights generally.

 

7.                  Miscellaneous.

 

(a)                Expenses. Each Borrower agrees to pay on demand all
reasonable costs and expenses of Agent (including reasonable attorneys fees)
incurred in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.

 

 



 

(b)               Choice of Law and Venue; Jury Trial Waiver; Reference
Provision. Without limiting the applicability of any other provision of the
Credit Agreement or any other Loan Document, the terms and provisions set forth
in Section 12 of the Credit Agreement are expressly incorporated herein by
reference.

 

(c)                Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

 

8.                  Release.

 

(a)                In consideration of the agreements of Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, on behalf of itself
and its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the "Releasees" and individually as a "Releasee"), of and from all demands,
actions, causes of action, suits, controversies, damages and any and all other
claims, counterclaims, defenses, rights of set-off, demands and liabilities
whatsoever (individually, a "Claim" and collectively, "Claims") of every name
and nature, both at law and in equity, which Borrower or any of its successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the day and date of this Amendment for or on account of, or in
relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto.

 

(b)               Each Borrower understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)                Each Borrower agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

  BORROWERS:       WABASH NATIONAL CORPORATION                     By: /s/ Mark
J. Weber   Name: Mark J. Weber   Title: SVP-CFO, Treasurer

 

  WABASH NATIONAL TRAILER   CENTERS, INC.                     By: /s/ Mark J.
Weber   Name: Mark J. Weber   Title: VP- Treasurer

 

  WABASH WOOD PRODUCTS, INC. (f/k/a WNC   Cloud Merger Sub, Inc.)              
      By: /s/ Mark J. Weber   Name: Mark J. Weber   Title: VP- Treasurer

 

  WABASH NATIONAL, L.P.

  By: Wabash National Trailer Centers, Inc.,     Its General Partner         By:
/s/ Mark J. Weber   Name: Mark J. Weber   Title:. VP- Treasurer, G.P

 

  TRANSCRAFT CORPORATION               By: /s/ Mark J. Weber   Name: Mark J.
Weber   Title: VP- Treasurer

 





 

 



 

  GUARANTORS:         CLOUD OAK FLOORING COMPANY, INC.         By: /s/ Mark J.
Weber   Name: Mark J. Weber   Title: VP- Treasurer

 

      NATIONAL TRAILER FUNDING, LLC         By: Wabash National Trailer Centers,
Inc.,     Its Sole Member               By: /s/ Mark J. Weber   Name: Mark J.
Weber   Title: SVP- Treasurer, Sole Member               WABASH NATIONAL
MANUFACTURING, LP   (f/k/a Wabash National Lease Receivables, LP)         By:
Wabash National Corporation,     Its General Partner               By: /s/ Mark
J. Weber   Name: Mark J. Weber   Title: SVP-CFO, Treasurer, G.P.        
CONTINENTAL TRANSIT CORPORATION               By: /s/ Mark J. Weber   Name: Mark
J. Weber   Title: VP- Treasurer

 



 

 



 

  WABASH NATIONAL SERVICES, LP         By: Wabash National Trailer Centers,
Inc.,     Its General Partner         By: /s/ Mark J. Weber   Name: Mark J.
Weber   Title: VP-Treasurer, G.P.

 

  FTSI DISTRIBUTION COMPANY, LP         By: Wabash National Trailer Centers,
Inc.,     Its General Partner         By: /s/ Mark J. Weber   Name: Mark J.
Weber   Title: VP-Treasurer, G.P

 



 

 



 

  AGENT:           WELLS FARGO CAPITAL FINANCE, LLC         By: /s/ Dan Laven  
Name: Dan Laven   Title: Vice President

 



 

 



 

  LENDERS:         WELLS FARGO CAPITAL FINANCE, LLC                     By: /s/
Dan Laven   Name: Dan Laven   Title: Vice President

 



 

 



 

  RBS CITIZENS BUSINESS CAPITAL, a division of RBS Citizens, N.A.              
      By: /s/ Kimberly A. Crotty   Name: Kimberly A. Crotty   Title: Vice
President

 



 

 



 

  GENERAL ELECTRIC CAPITAL CORPORATION               By: /s/ Jack F. Morrone  
Name:  Jack F. Morrone   Title:  Duly Authorized Signatory

 



 

 

  

  GE CAPITAL FINANCIAL INC.               By: /s/ Heather-Leigh Glade   Name:
Heather-Leigh Glade   Title: Duly Authorized Signatory

 



 

 



 

  BMO HARRIS BANK N.A., successor to Harris N.A.                 By: /s/ John S.
Gil   Name: John S. Gil   Title: Director

 



 

 



 

  CAPITAL ONE LEVERAGE FINANCE CORPORATION                 By: /s/ Vik Dewanjee
  Name: Vik Dewanjee   Title: Vice President

 



 

 

 

SCHEDULE T

 

The summary below describes the principal terms of the Permitted Convertible
Notes. As used in this Schedule T, "we," "our," and "us" refer to Wabash
National Corporation and not to its consolidated subsidiaries.

 

Issuer Wabash National Corporation, a Delaware corporation Securities
$150,000,000 principal amount of not to exceed 7.50% Convertible Senior Notes
due 2018 Maturity May 1, 2018, unless earlier repurchased, redeemed or converted
Interest not to exceed 7.50% per year. Interest will accrue from the issuance
date and will be payable semiannually in arrears on May 1 and November 1 of each
year, beginning on November 1, 2012. We will pay additional interest, if any, at
our election as the sole remedy relating to the failure to comply with certain
reporting obligations Conversion rights

Holders may convert their notes at their option prior to the close of business
on the business day immediately preceding November 1, 2017, in multiples of
$1,000 principal amount, only under the following circumstance:



  

·during any calendar quarter commencing after the calendar quarter ending on
June 30, 2012 (and only during such calendar quarter), if the last reported sale
price of the common stock for at least 20 trading days (whether or not
consecutive) during a period of 30 consecutive trading days ending on the last
trading day of the immediately preceding calendar quarter is greater than or
equal to 130% of the conversion price on each applicable trading day;

·during the five business day period after any five consecutive trading day
period (the "measurement period") in which the trading price per $1,000
principal amount of notes for each trading day of the measurement period was
less than 98% of the product of the last reported sale price of our common stock
and the conversion rate on each such trading day;

 

·if we call the notes for redemption, at any time prior to the close of business
on the business day immediately preceding the redemption date; or

 

·upon the occurrence of specified corporate events.

 

 

On or after November 1, 2017 until the close of business on the second business
day immediately preceding the maturity date, holders may convert their notes, in
multiples of $1,000 principal amount, at the option of the holder regardless of
the foregoing circumstances.

 

Upon conversion, we will pay or deliver, as the case may be, cash, shares of our
common stock or a combination of cash and shares of our common stock, at our
election. If we satisfy our conversion obligation solely in cash or through
payment and delivery, as the case may be, of a combination of cash and shares of
our common stock, the amount of cash and shares of common stock, if any, due
upon conversion will be based on a daily conversion value (as described herein)
calculated on a proportionate basis for each trading day in a 20 trading day
observation period (as described herein).

 

In addition, following certain corporate events that occur prior to the maturity
date, we will increase the conversion rate for a holder who elects to convert
its notes in connection with such a corporate event in certain circumstances.

 

The holders of the notes will not receive any additional cash payment or
additional shares representing accrued and unpaid interest, if any, upon
conversion of a note, except in limited circumstances. Instead, interest will be
deemed to be paid by the cash, shares of our common stock or a combination of
cash and shares of our common stock paid or delivered, as the case may be, to
the note holder upon conversion of a note.

 

 



T-1

 



 

Redemption at our option

If the purchase and sale agreement relating to our pending acquisition of Walker
Group Holdings LLC terminates, we may redeem all, but not less than all, of the
outstanding notes for cash on or prior to August 31, 2012. The redemption price,
for each $1,000 principal amount of notes to be redeemed, will be equal to the
sum of (i) $1,010, (ii) accrued and unpaid interest on such notes to, but
excluding, the redemption date and (iii) 75% of the excess, if any, of the
redemption conversion value over the initial conversion value (as defined in
such section). Following August 31, 2012, we may not redeem the notes. No
"sinking fund" is provided for the notes, which means that we are not required
to redeem or retire the notes periodically.

 

We will give notice of any redemption not less than 45 nor more than 60 calendar
days before the redemption date by mail or electronic delivery to the trustee,
the paying agent and each holder of notes.

 

Fundamental change If we undergo a "fundamental change", subject to certain
conditions, holders may require us to repurchase for cash all or part of their
notes in principal amounts of $1,000 or an integral multiple thereof. The
fundamental change repurchase price will be equal to 100% of the principal
amount of the notes to be repurchased, plus accrued and unpaid interest to, but
excluding, the fundamental change repurchase date. Ranking

The notes will be our senior unsecured obligations and will rank:

 

·     senior in right of payment to any of our indebtedness that is expressly
subordinated in right of payment to the notes;

 

·     equal in right of payment to any of our unsecured indebtedness that is not
so subordinated;

 

·     effectively junior in right of payment to any of our secured indebtedness
to the extent of the value of the assets securing such indebtedness; and

 

·     structurally junior to all indebtedness and other liabilities (including
trade payables) of our subsidiaries.

 

The indenture governing the notes does not limit the amount of debt that we or
our subsidiaries may incur.

 

 



T-2

 



 

Use of proceeds We intend to use the net proceeds from this offering, together
with borrowings under the anticipated amendment and restatement of our existing
revolving credit facility and our anticipated new term loans, to finance the
pending Walker acquisition and, to the extent that any proceeds remain
thereafter, for general corporate purposes     Book-entry form The notes will be
issued in book-entry form and will be represented by permanent global
certificates deposited with, or on behalf of, The Depository Trust Company
("DTC") and registered in the name of a nominee of DTC. Beneficial interests in
any of the notes will be shown on, and transfers will be effected only through,
records maintained by DTC or its nominee and any such interest may not be
exchanged for certificated securities, except in limited circumstances

 



T-3

 

